Stephens, J.
1. The owner of premises abutting on a public -road is under no duty to keep the premises at a point some distance from the road in a safe condition for pedestrians who, not in the ordinary course of travel, wander off the road and come uninvited on the premises. Thus, a person traveling along the road upon a dark night in an automobile, who leaves the automobile and goes uninvited upon the premises, *306and, at a jioint eight or ten feet from the road, falls into an unguarded well and is injured, can not recover from the owner of the premises for such injuries. Savannah, Florida & Western R. Co. v. Beavers, 113 Ga. 398 (39 S. E. 82, 54 L. R. A. 314); Etheredge v. Central of Ga. R. Co., 122 Ga. 853 (50 S. E. 1003).
Decided April 20, 1926.
John E. Franlcum, McMillm & Erwm, for plaintiff.
J. 0. & H. E. Edtuards, for defendant.
2. The petition set forth no cause of action, and was properly dismissed upon demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.